Barrett, J.
The plaintiff’s application amounted to nothing more nor less than an attempt to restrain the defendants from transacting their lawful business in their own way, lest in doing so the plaintiff’s rival business should be injured or diminished. The defendants have a perfect right to limit the sale of the news which they collect to those who contract to deal exclusively with them. They are private individuals, dealing, it is true, with a large public, but governed by no corporate duty or statutory obligation. They certainly owe no duty to the plaintiff, which is a foreign corporation, attempting to compete with them, and with whom they have no privity or relations of any kind. When one of the defendants’ customers comes forward as a suitor, it will be time enough to consider whether such customer can with impunity violate his contract, and, while dealing with the plaintiff, demand a continuance of the defendants’ services. It certainly is an extraordinary demand on the part of a competitor that the defendants be enjoined from enforcing their agreements with their customers, or from refusing to accept new customers, without the ordinary limitation as to exclusive dealing. The plaintiff has no standing to maintain such an action, and its complaint is devoid of equity. It may be added that the injunction sought was almost in the precise terms of the prayer for relief, and the granting of it would have been equivalent to finaf judgment before trial. Such an injunction is only granted in an extreme case, and where the right is absolutely clear. No such case has here been presented, but rather the reverse. The application for an injunction pendente lite was therefore without merit, and was properly refused.
The order appealed from should be affirmed, with costs.